DETAILED ACTION
This action is in response to applicant's amendment filed 08/12/22.
The examiner acknowledges the amendments to the claims.
Claims 16 and 18-30 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Response to Arguments
The prior art rejections of claims 16 and 18-30 have been withdrawn in light of the Applicant’s amendments filed 08/12/22; specifically Yoon and Kashkarov do not teach or render obvious a hook member having a recess groove recessed so that the locking portion is pivoted toward the main body. 
Allowable Subject Matter
Claims 16 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, teaches or renders obvious, inter alia, a stent having a main body, and at least one fixing unit comprising one or more hook members in one or more pairs on an outer circumferential surface of the main body, wherein the end portions of the hook members extend in a direction away from each other, and each of the one or more hook members comprises a recess groove between a locking portion and an extension portion that is recessed so that the locking portion is pivoted toward the main body, as in claim 16.
Prior art references teach hook members that pivot toward a main body, but do not teach or render obvious a recess groove between a locking portion and an extension portion, wherein the recess groove being recessed so that the locking portion pivots toward the main body.  Orban, III (U.S. Pub. No. 2010/0082049) teaches hook members 110, 126, 208, 216 pivoting toward a main body (at position “C”; see Figures 4, 13A-13B), but does not teach a recess groove between a locking portion and an extension portion being recessed so that the locking portion pivots toward the main body.  Gifford, III et al. (U.S. Pat. No. 5,904,697) teaches hook members 163, 168 pivoting toward a main body (see Figures 10-12), but does not teach a recess groove between a locking portion and an extension portion being recessed so that the locking portion pivots toward the main body.
Other prior art references teach a recess groove between a locking portion and an extension portion, but do not teach or render obvious the recess groove being recessed so that the locking portion is pivoted toward a main body.  DiMatteo (U.S. Pat. No. 6,217,600) teaches a hook member with a recess groove (40 in Figures 3 and 5-6), however does not teach the recess groove is recessed so that a locking portion 34/30 is pivoted toward a main body, but rather the recess groove 40 causes breaking at the struts (as in Figure 6).  Lapid (U.S. Pub. No. 2010/0016882) teaches a hook member with a recess groove 116 (see Figure 2A and paragraph [0035]), however does not teach the recess groove is recessed so that a locking portion (sharp end of hook 108) is pivoted toward a main body, but rather the recess groove causes bending to permit the hook to withdraw from tissue (instead of fixing to tissue, caused by shape memory of the hook members; paragraph [0036]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771